1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL EDWARD DURAN,                               )   Case No.: 1:21-cv-00263-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                        )   RECOMMENDATIONS, AND DISMISSING
                                                      )   ACTION FOR FAILURE TO STATE A
14   DURAN, et al.,
                                                      )   COGNZIABLE CLAIM FOR RELIEF
15                                                    )
                    Defendants.                       )   (ECF No. 7)
16                                                    )

17          Plaintiff Paul Edward Duran is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 6, 2021, the assigned magistrate judge issued findings and recommendations that the

21   instant action be dismissed for failure to state a cognizable claim for relief because the alleged due

22   process violation in relation to the deprivation of his property must be addressed by way of California

23   law. (ECF No. 7.) Those findings and recommendations were served on plaintiff and contained

24   notice that any objections were to be filed within twenty-one (21) days after service. (Id. at 4.)

25          On April 28, 2021, Plaintiff filed objections to the findings and recommendations. (ECF No.

26   8.) Plaintiff argues that he was unable to timely file a claim in state court due the delay in response to

27   his inmate grievance. (Id. at 2.) However, it is immaterial whether plaintiff succeeds in obtaining

28   redress through these alternate remedies; it is their mere existence that bars him from pursuing a

                                                          1
1    section 1983 due process claim. Willoughby v. Luster, 717 F.Supp. 1439, 1443 (D. Nev. 1989); see

2    also Dennison v. Ryan, 522 Fed. Appx. 414, 418 (9th Cir. Apr. 9, 2013) (inmate's inability to access

3    the grievance procedure regarding his property loss did not render his postdeprivation remedy

4    inadequate under Hudson v. Palmer, 468 U.S. 517, 535 (1984)).

5             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

6    undersigned has conducted a de novo review of this case. Having carefully reviewed the entire file,

7    including, plaintiff’s objections, the court finds the findings and recommendations to be supported by

8    the record and by proper analysis.

9             Accordingly,

10            1. The findings and recommendations issued on April 6, 2021 (ECF No. 7) are adopted in

11               full; and

12            2. The instant action is dismissed for failure to state a cognizable claim for relief.

13
14   IT IS SO ORDERED.

15   Dated:    April 29, 2021
                                                   SENIOR DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           2
